Title: To Benjamin Franklin from ――― Fortin de Melleville, 9 September 1777: résumé
From: Fortin de Melleville, ——
To: Franklin, Benjamin


<Quai des Gesvres, Paris, September 9, 1777, in French: He lauds Franklin at enormous length, for laying the foundations of freedom in the ruins of tyranny, for sustaining his countrymen by his courage and wisdom, for showing, at an age when most men are declining, the fire of youth and the prudence of maturity, for being a Nestor, a law-giver, turning a people of slaves into a people of kings. He offers him his person and his life; he will fly into his arms, pour out his soul, and be content. Tell him when he may pay his respects.>
